WILLIE EUGENE HARDEMAN


                                      NO. 1891985




                                    September 4, 2015


      CLERK                                                                   p|j
S'tT«i,i„ai appear                                                          CQUBTOFCWINALOTWJ
P.O. Box 12308, Capitol Station                                                      ggp |Q 2015
Austin, Texas 78711



         RE:     PD-1600-14     -     COA No. 09-13-00467-CR
                 HARDEMAN/ Willie Eugene   TR. Ct. No. 10-10378


Hon. Abel Acosta/ Clerk of Court of Criminal Appeals:

             Dear Clerk/ I am Willie Eugene Hardeman/ #1891985/ Appellant/ Pro
se/ is of the concern as to the date of the receipt of the Motion For Rehearing.
Upon Appellant receipt of the card from your Office/ GRANTED EXTENSIONS/ to
Tuesday/ June 16/ 2015. I, Appellant timely filed item in question/ but since/
never received any response of item in question/ being Appellant's timely filed
Motion For Rehearing, date being mailed; June 12, 2015.

                 The failure to notify Appellant of the date of receipt of Motion
For Rehearing/ have impedment the process of Appellant filing a brief/ and/or
any amendment.

                 Pursuant to Rule 67.2, The Court of Appeals, Ninth District, must
provide enough time for the Court of Criminal Appeals to rule on the Discretionary
Review under Rule 67.1. The mandate issued August 26, 2015, Appellant receipt:
Sept. 1, 2015.

             Should there have been any discrepancy in Appellant's filing/
Appellant should have been notified/ according to law. In all due respect as to
Appellant's concern/ Appellant respectfully expressed his concern, and ask
the Honorable Clerk, please provide me with information to pending Rehearing,
and as to whether the mandate will be with drawn.

                 Thanking you in advance for your assistance in this matter.

                                                        Sincerely,



                                                        Willie "Eugene' HaiVdeman,   #1891985* /
                                                        3 Jester Rd., Jester 3 Unit
                                                        Richmond, Texas 77406
WEH/cm
cc:       file